Citation Nr: 0504137	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  00-14 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from November 1990 to 
September 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for an 
increased evaluation for his service-connected degenerative 
disc disease of the lumbosacral spine and continued a 
previously assigned 10 percent evaluation.

In January 2000, the RO increased the evaluation for the 
service-connected degenerative disc disease of the 
lumbosacral spine to 20 percent, effective from August 20, 
1999, the date of the increased rating claim.

The Board observes that the veteran was scheduled for a 
compensation and pension examination to determine the current 
nature and extent of his low back disability in June 2002.  
However, the record reflects that the veteran failed to 
report.  The Board notes when a claimant pursuing a claim for 
an increase without good cause fails to report for 
examination, the claim shall be rated based on the evidence 
of record.  38 C.F.R. § 3.655 (2004).  The veteran was 
provided notice of the consequences of his failure to report 
for a scheduled VA examination, as contained in 38 C.F.R. 
§ 3.655, in a supplemental statement of the case issued in 
August 2004.  He has not provided an explanation for his 
failure to report. 


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
degenerative disc disease of the lumbosacral spine has been 
manifested by subjective complaints of pain radiating to the 
left lower extremity, productive of no more than moderate 
limitation of motion and no more than moderate neurological 
impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 40 percent 
for degenerative disc disease of the lumbosacral spine, prior 
to September 23, 2002, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (as in effect prior to September 23, 2002).

2.  The criteria for a separate 40 percent evaluation for 
orthopedic manifestations of the service-connected 
degenerative disc disease of the lumbosacral spine, from 
September 23, 2002 to September 25, 2003, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002 to September 
25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as 
in effect prior to September 26, 2003).

3.  The criteria for a separate 20 percent evaluation for 
neurologic manifestations of the service-connected 
degenerative disc disease of the lumbosacral spine, from 
September 23, 2002 to September 25, 2003, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (as in effect from September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 8520, 8521, 8524, 8526 (2004).

4.  The schedular criteria for a 40 percent evaluation for 
service-connected degenerative disc disease of the 
lumbosacral spine, from September 26, 2003, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5238, 5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

With regard to the issue of entitlement to an increased 
evaluation for degenerative disc disease of the lumbosacral 
spine, the Board notes that a VA letter issued in October 
2003 apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertains to the claim.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 (West 2002), and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for an increased 
evaluation for his service-connected degenerative disc 
disease of the lumbosacral spine was filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in October 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical reports, 
as well as reports of VA treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim for an increased evaluation for 
degenerative disc disease of the lumbosacral spine.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim for an increased evaluation.  Essentially, all 
available evidence that could substantiate the claim has been 
obtained.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.

Factual Background

In August 1999, the veteran underwent a CT scan of his lumbar 
spine.  The examiner's impression was that there was 
prominent annular bulging versus broad-based disc protrusion 
in the region of the right L5-S1 neural foramina, and 
foraminal stenosis of the right L5-S1.  There was no 
significant displacement of the right S1 nerve root.

A September 1999 MRI of the veteran's lumbosacral spine found 
that at L3-4, the disc and facets were within normal limits 
and that no disc bulge or herniation was seen at L4-5.  It 
was also noted that there was asymmetric bulging versus 
protrusion at L5-S1 that extended into the right inferior 
foramen, but that it did not appear to touch or displace 
either the L5 or S1 roots.

The veteran was afforded a VA orthopedic examination for 
compensation and pension purposes in December 1999.  He 
presented with complaints of low back strain, which was the 
result of a twisting injury incurred at boot camp in 1990. 
The veteran indicated that two or three times a week, he 
experienced sharp pain in the lower back that ran down his 
left leg that lasted about two hours.  An examination of the 
lumbosacral spine revealed that there was some generalized 
tenderness of the lower back muscles and no spasms, scars, or 
deformities were noted.  The examiner noted that patellar and 
Achilles reflexes were 2+ and brisk bilaterally, the straight 
leg raising test was negative, that the veteran was able to 
walk on his heels and toes without difficulty, and that he 
was able to perform a full squat and return to standing 
without difficulty.  The examiner diagnosed the veteran with 
mild degenerative disc disease of the lumbosacral spine with 
no nerve root impingement.

Private medical records dated from February 2000 to May 2000 
reveal that the veteran sought treatment for his back pain 
from Dr. R.  In February 2000, the veteran indicated that he 
experienced left lower extremity radiculopathy to the lateral 
aspect of the left foot and calf.  Physical examination 
revealed that the veteran walked slowly and cautiously, had 
antalgic posturing, could toe and heel walk, and had no loss 
of endurance.  The deep tendon reflexes were symmetrical.  
Straight leg raising and dorsal extension testing at the 
ankle were negative.  The examiner's impression was that of 
chronic low back pain, secondary to degenerative disc 
disease, L5, S1 that was concordant with the herniation.  He 
also noted that the radiculopathy in the left lower extremity 
was consistent with the S1 nerve root and that it was most 
likely a chemical irritation as opposed to a mechanical 
compression.  The records from March 2000 to May 2000 reflect 
that the veteran underwent epidural steroid injections, as 
well as a discogram.

Private medical records dated from February 2000 to May 2000 
indicate that the veteran also sought treatment from Dr. K. 
M. for his back pain.  A February 2000 examination revealed 
that there was tenderness over the L3, L4, and L5 vertebral 
levels, mild paraspinal muscle spasm, and left sacroiliac 
tenderness.  It was also noted that the piriformis was 
tender, as well as the back of the thighs along the left 
side.  Further, Dr. K. M. noted that there was loss of 
sensation in the left leg along the L5 and S1 territory.

A July 2000 x-ray report indicated the veteran's lumbar spine 
had normal alignment and disc spaces and that none of his 
intervertebral spaces were filled with cages.  The examiner's 
impression was that the veteran's plain x-rays showed normal 
lumbar spine radiographic appearance, except for a possible 
minor S1 lamina malformation.

In July 2000, the veteran was afforded another VA orthopedic 
examination for compensation and pension purposes.  He 
indicated that he experienced sharp, stabbing low back pain 
that occurred four out of seven days a week and lasted 
throughout the day.  The veteran further indicated that he 
also experienced left and right leg numbness that radiated 
from his lateral leg to his posterior calf in to his foot.  
The veteran reported that the left leg experienced sharp pain 
50 percent of the time alternating with numbness every other 
day, and that the right left had numbness 60 percent of the 
time.  He also denied any current bowel or bladder 
dysfunction, but stated that he had a single episode of 
incontinence of the stool and urine one year prior.  The 
examiner reported that the veteran's deep tendon reflexes 
were 2 + and symmetric, bilaterally, in the lower 
extremities, that there was decreased sensation to pin prick 
in the left lateral foot, there was 4/5 muscle strength in 
all of the lower extremity muscle groups on the left, and 5/5 
muscle strength in all lower extremity muscle groups on the 
right.  The reported active ranges of motion for the 
veteran's lumbar spine were as follows:  flexion-30 degrees, 
extension-20 degrees, right lateral bending-35 degrees, left 
lateral bending 7 degrees, right rotation- 20 degrees, left 
rotation-20 degrees.  The examiner's impression of the 
veteran's condition was mechanical back pain with evidence of 
mild degenerative disc disease noted on the August 1999 CT 
report.  The examiner further noted that there was no 
evidence of muscle wasting and that it appeared that the 
veteran's pain was out of proportion to the clinical 
presentation.  In the functional capacity assessment, the 
examiner reported that the veteran was affected on a daily 
basis with pain related to his lower back.  He also noted 
that based on the examination and the information in the 
claims file that there was little physical evidence of 
limited functional capacity.

In an August 2000 letter, Dr. K. J. L. indicated that he had 
the opportunity to see the veteran.  The veteran complained 
of low back pain with radiating pain down his left leg with 
tingling and dyesthesia.  The examiner noted that the veteran 
had been prescribed a back brace, which when he wore it was a 
little bit helpful.  The examiner reported that on physical 
examination the veteran walked with a normal gait, was able 
to walk on his toes and on his heels, and that his forward 
flexion was limited due to pain.  He indicted that the 
veteran was able to reach about to his knees and that he had 
a catch or slowness coming up from forward flexion.  The 
examiner further noted that extension of the veteran's back 
was "quite exquisitely" tender, that he could only extend 
about three to five degrees, that palpation to the lumbar 
spine was not particularly sensitive, straight leg raise 
sitting was negative, and the veteran localized the pain to 
the L5-S1 area.  After a review of the veteran's examination, 
x-ray's, and previous discogram, the examiner indicated that 
he and the veteran discussed different non-operative 
interventions and decided that the veteran should undergo 
intradiscal electrothermal therapy.

A private medical record dated in November 2000 reveals that 
the veteran underwent intradiscal electrothermal therapy at 
the L5-S1 level and an injection of gentamicin antibiotic at 
the L4-S1 level.

X-rays were taken of the veteran's spine in October 2001 and 
November 2001 at a VA facility.  In October, the examiner's 
impression was that there was narrowing of the L5-S1 disc 
space which may be traumatic or developmental in origin and 
that the lumbar spine was satisfactory, other than the 
presence of minor spondylosis of the lower lumbar articular 
facets.  In November, the examiner's impression was that 
there was a little dessication of the disc at L5-S1 with 
minimal disc bulge and that there was no compromise of the 
neural foramina or of the dural sac.

VA outpatient treatment records reflect that the veteran 
sought treatment for his low back condition in August 2003 
and September 2003.  After an examination, his examiner 
assessed the veteran as having a history of a L5 disc 
herniation with the return of pain.  The examiner also noted 
that x-rays taken during that time were consistent with 
arthritis and that the narrowing of the disc space could be 
from the previously reported disc herniation.

In October 2003, the veteran was examined in the Cleveland 
VAMC's orthopedic clinic.  On physical examination, the 
examiner reported that there was 5/5 dorsiflexion, plantar 
flexion, extensor, hallucis longus, knee extension/flexion 
and hip flexion, bilaterally.  Sensation was intact to light 
touch in all distributions, bilaterally. Additionally, there 
was no clonus, the veteran's Babinski reflex was downgoing, 
his straight leg raising was negative, bilaterally, and there 
were 2+ patellar and Achilles tendon reflexes, bilaterally.  
Physical examination of the back showed tenderness to 
palpation over the L5-S1 vertebrae, as well as over the left 
sacroiliac joint.  X-rays were reviewed and showed minimal 
osteoarthritic changes with a mild decrease in L5-S1 disc 
space.  The examiner's impression of the veteran's back 
condition was sacroilitis of the left sacroiliac joint.

In June 2004, the RO was notified that the veteran failed to 
report for his June 2004 orthopedic examination.

Criteria

1.  Increased Rating

A.  General Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4 (2003).  The rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002);  38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2004).  

The factors of disability reside in reductions of their 
normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2004).  

By regulatory amendments, which became effective September 
23, 2002 and September 26, 2003, substantive changes were 
made to the schedular criteria for evaluating the spine, set 
forth at 38 C.F.R. § 4.71a.  See 67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002) and 68 Fed. Reg. 51454-51458 (August 27, 
2003).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, where a law or regulation changes during the 
pendency of a claim or appeal, the Board must apply the 
version of the law that is more favorable to the claimant.  
However, in VAOPGCPREC 7-2003 (Nov. 19, 2003), the VA General 
Counsel held that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), expressly overruled the Court's 
holding in Karnas to the extent that decision allowed the 
retroactive application of a statute or regulation, where the 
statute or regulation did not expressly provide for 
retroactive application.  The Federal Circuit's decisions 
leading up to the decision in Kuzma clearly show that it was 
the intent of the Federal Circuit to overrule the holding in 
Karnas as it might be applied to any change in a statute or 
regulation.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); see also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).



B.  The Old Spine Regulations 

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295 (as 
in effect prior to September 26, 2003), relating to 
lumbosacral strain, provides that a 40 percent disability 
rating is properly assigned where the symptoms are severe, 
with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-athritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  This 
is the maximum schedular evaluation assignable under that 
diagnostic code.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 (as 
in effect prior to September 26, 2003), relating to 
limitation of motion of the lumbar spine, provides a 40 
percent rating for severe limitation of motion of the lumbar 
spine.  This is the maximum schedular evaluation assignable 
under that diagnostic code.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (as 
in effect prior to September 26, 2003), relating to ankylosis 
of the lumbar spine, provides a 40 percent rating for 
favorable ankylosis of the lumbar spine.  A 50 percent rating 
is provided for unfavorable ankylosis of the lumbar spine.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as 
in effect prior to September 23, 2002), relating to 
intervertebral disc syndrome, provides a 40 percent 
evaluation when it is severe, being manifested by recurring 
attacks with intermittent relief.  Intervertebral disc 
syndrome is rated 60 percent disabling when pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  

C.  The Revised Spine Regulations

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293, which became effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is provided.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is for 
assignment.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).

The Board is generally required to review both the pre- and 
post-September 23, 2002, rating criteria to determine the 
proper evaluation for the veteran's disability due to 
intervertebral disc disease.  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.

Under the new schedule for rating spine disabilities 
effective from September 26, 2003 (38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5243), the criteria for rating 
intervertebral disc syndrome based on incapacitating episodes 
remained substantively unchanged from the rating criteria 
effective September 23, 2002.  However, intervertebral disc 
syndrome may also be rated under the general rating formula 
for diseases and injuries of the spine, under Diagnostic Code 
5243.

Under the new schedule for rating spine disabilities 
effective from September 26, 2003  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5235 - 5243), relative to lumbosacral strain 
( Diagnostic Code 5237), spinal stenosis (Diagnostic Code 
5238), degenerative arthritis of the spine (Diagnostic Code 
5242) (see also Diagnostic Code 5003), and intervertebral 
disc syndrome (Diagnostic Code 5243), a 10 percent rating is 
assigned where there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or muscle spasm, guarding, or localized tenderness, 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height. 

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine. 

Note (2) under the amended schedule, indicates that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.

Note (5) under the amended schedule, in pertinent part, 
indicates that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in a 
neutral position (zero degrees) always represents favorable 
ankylosis.

Analysis

1.  Criteria as in effect prior to September 23, 2002

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 
5292, 5293, and 5295, are for consideration in rating for the 
service-connected low back disability.  For this period, the 
veteran is currently in receipt of a 20 percent rating.  

Under the rating criteria in effect prior to September 23, 
2002, as set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 (for limitation of motion of the lumbar spine), a 20 
percent evaluation is available where there is evidence of 
moderate limitation of motion.  A 40 percent evaluation is 
warranted for severe limitation of motion of the lumbar 
spine.

In this case, the veteran, on VA examination in July 2000, 
the lumbar spine could flex to 30 degrees, extend to 20 
degrees, right lateral bend to 35 degrees, left lateral bend 
to 7 degrees, and rotate to 20 degrees in each direction.  
These findings reflect less than 50 percent of normal forward 
and lateral flexion.  However, he retained a significant 
degree of extension backward and rotation in both directions.  
Further, a physician in an August 2000 letter reported that 
the veteran's forward flexion was limited to due pain.  With 
consideration of DeLuca, and 38 C.F.R. §§ 4.40 and 4.45, as 
well as with resolution of doubt in the veteran's favor, the 
Board finds that the veteran's limitation of motion more 
closely approximates severe limitation of motion of the 
lumbar spine, such that a 40 percent, evaluation is warranted 
under this diagnostic code during the period in question.

Prior to September 23, 2002, Diagnostic Code 5295 provided a 
20 percent evaluation where there is evidence of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent evaluation 
is warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

In this case, the veteran's medical records, while showing 
(in February 2000) that the veteran experienced paraspinal 
muscle spasms, limited forward flexion (in July 2000), a 
narrowing of the L5- S1 disc space, and minor spondylosis, do 
not reflect that the veteran ever had a positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or 
abnormal mobility on forced motion.  Moreover, an evaluation 
higher than 40 percent is not warranted under Diagnostic Code 
5295 during the period in question.

Under Diagnostic Code 5289, a 40 percent evaluation is 
warranted when there is favorable ankylosis of the lumbar 
spine.  In this case, the record does not establish that the 
veteran's spine is anklyosed.  Hence, a 50 percent evaluation 
is not warranted as it contemplates unfavorable ankylosis of 
the lumbar spine.  As such, the Board finds that a higher 
evaluation is not warranted under this diagnostic code.

Under Diagnostic Code 5293, as it existed prior to September 
23, 2002, a 20 percent evaluation is warranted for 
intervertebral disc syndrome that is productive of moderate 
impairment with, recurring attacks.  A 40 percent evaluation 
is warranted for severe intervertebral disc syndrome as 
manifested by recurring attacks with intermittent relief.  A 
60 percent rating is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief.

In this case, the medical records do not establish that the 
veteran experienced pronounced intervertebral disc syndrome.  
It is acknowledged that the veteran has complained of pain 
radiating down into the left lower extremity.  However, 
treatment reports dated from December 1999 to August 2000 
revealed only mild neurological abnormalities.  On 
examination in December 1999, the examiner, while indicating 
that the veteran experienced left leg pain that ran down his 
left leg, reported that the veteran's patellar and Achilles 
reflexes were 2+, his straight leg raising test was negative, 
and that he did not have muscle spasms.  Similarly, in 
February 2000, the veteran again complained of experiencing 
left lower extremity radiculopathy, but the examiner noted 
that the veteran's straight leg raising and dorsal ankle 
extension testing were negative.  In February 2000, a medical 
report also found that the veteran had mild paraspinal muscle 
spasm and loss of sensation in the left leg along the L5 and 
S1 territory.  Further, in July 2000, the examiner noted that 
there was no evidence of muscle wasting, that muscle strength 
on the left lower extremity was 4/5 and on the right lower 
extremity was 5/5.  Additionally, in August 2000, the veteran 
complained of pain radiating down his left leg with tingling 
and dyesthesia, however, his straight leg raising test was 
negative.  As such, the Board finds that the veteran's 
disability picture is more closely approximated by the 
presently assigned 40 percent evaluation and a higher 
evaluation is not warranted under this diagnostic code under 
Diagnostic Code 5293 for the period in question.

In conclusion, the Board finds that the evidence supports a 
40 percent rating for the disability at issue, and that the 
preponderance of the evidence is against a rating in excess 
of 40 percent for the veteran's degenerative disc disease of 
the lumbosacral spine.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.  Criteria as in effect from September 23, 2002 to 
September 25, 2003

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 20 rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  Finally, a 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 4 weeks but less than 6 weeks during the 
previous 12-month period.  In fact, there is no indication 
that bed rest was prescribed by a physician at any time.  As 
such, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, can not 
serve as a basis for an increased rating on the basis of 
incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine.  As noted above, one relevant Diagnostic 
Code for consideration in this regard is Diagnostic Code 
5292, concerning limitation of motion of the lumbar spine.  
Again, as previously discussed above, the veteran's 
symptomology corresponds to a 40 percent evaluation under 
this code.  Thus, a 40 percent rating for orthopedic 
manifestations of the veteran's back disability is for 
application.  

As the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  The 
only other potentially applicable Diagnostic Code with 
respect to the orthopedic manifestations of the veteran's 
service-connected degenerative disc disease of the lumbar 
spine is Diagnostic Code 5295, for lumbosacral strain.  
However, a 40 percent rating is the maximum assignable under 
that Diagnostic Code.   

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  As the veteran experienced 
lower left extremity radiculopathy, loss of sensation in the 
left leg, and dyesthesia, the potentially relevant Diagnostic 
Code sections are 8520, for the sciatic nerve, Diagnostic 
Code 8521, for the external popliteal nerve (common 
peroneal), Diagnostic Code 8522, for the musculocutaneous 
nerve (superficial peroneal), Diagnostic Code 8523, for the 
anterior tibial nerve (deep peroneal) Diagnostic Code 8524, 
for the internal popliteal nerve (tibial), and Diagnostic 
Code 8529, for the external cutaneous nerve of the thigh.  

As previously discussed, the medical evidence reveals various 
neurological findings.  A December 1999 VA examination report 
indicated that the veterans' patellar and Achilles reflexes 
were 2+ and that the straight leg test was negative. Private 
medical records dated in February 2000 report that the 
veteran experienced lower extremity radiculopathy and mild 
paraspinal muscle spasm, but that straight leg raising and 
dorsal extension testing at the ankle were negative.  In July 
2000, a VA examination report indicated that the veteran 
experienced right and left leg numbness, but that there was 
no evidence of muscle wasting.  An August 2000 private 
medical report indicates that the veteran complained of pain 
radiating down his left leg with tingling and dyesthesia and 
that the straight leg raising test was negative.

The Board finds that the medical evidence detailed above 
allows for a finding of moderate neurological manifestations 
of the veteran's service-connected degenerative disc disease 
of the lumbosacral spine, with sacroilitis of the left 
sacroiliac joint.

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the Diagnostic Code affording the 
highest possible rating evaluation for "moderate" 
neurological symptoms.  In this manner, the Board satisfies 
its obligation to resolve all reasonable doubt in favor of 
the veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In the present case, a 20 percent rating for 
moderate disability is afforded under Diagnostic Codes 8520, 
8521, 8524, and 8526.  All remaining potentially relevant 
Code sections provide evaluations of either 10 percent or are 
noncompensable.  Thus, the veteran is entitled to a 20 
percent rating under Diagnostic Code 8520, 8521, 8524, or 
8526 for the neurologic manifestations of the disability at 
issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 to September 
25, 2003, the Board has considered the chronic orthopedic and 
neurologic manifestations of the veteran's degenerative disc 
disease of the lumbar spine.  It has been determined that the 
veteran is entitled to a 40 percent rating under Diagnostic 
Code 5292 for his orthopedic manifestations, and that he is 
entitled to a 20 percent evaluation under Diagnostic Code 
8520, 8521, 8524, or 8526 for the neurologic manifestations.  
Those separate orthopedic manifestation and neurologic 
manifestation ratings must now be combined under 38 C.F.R. 
§ 4.25, along with all other service-connected disabilities.  
The Board notes that the veteran does not have any service-
connected disabilities other than the one at issue and as 
such, there are no other disabilities available for 
evaluation under  38 C.F.R. § 4.25.

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 40 percent (orthopedic 
manifestations of his low back disability), and 20 percent 
(neurological manifestations of his low back disability) an 
evaluation of 50 percent is derived.  

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation of 50 percent if he is rated 
separately for the orthopedic and neurologic manifestations 
of the disability at issue.  As such, the evidence supports 
the grant of a separate 40 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 20 
percent rating for the neurologic manifestations of the 
disability at issue, for the period from September 23, 2002, 
to September 25, 2003.  As discussed above, there is no basis 
for separate evaluations in excess of those amounts.  

3.  From September 26, 2003

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2004).  Under these 
relevant provisions, lumbosacral strain or spinal stenosis 
warrant a 20 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Diagnostic Code 5237 for lumbosacral strain; 
Diagnostic Code 5238 for spinal stenosis; and Diagnostic Code 
5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation.  The 
rating criteria for intervertebral disc syndrome based on 
incapacitating episodes remain the same as those effective 
September 23, 2002, as outlined above.  As discussed above, 
the preponderance of the competent clinical evidence of 
record is against an increased evaluation for the disability 
at issue based on incapacitating episodes of intervertebral 
disc syndrome.  

The Board finds that, under the revised regulations effective 
from September 26, 2003, a higher evaluation is also not 
warranted for the veteran's service-connected back 
disability.  The Board notes that the medical evidence of 
record does establish that the veteran suffers functional 
loss due to pain.  With consideration under the criteria set 
forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v Brown, 8 
Vet. App. 202 (1995), the Board finds that there has been 
demonstration, by competent clinical evidence, of functional 
impairment comparable to no more than forward flexion of the 
lumbar spine to 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine, so as to warrant a 40 
percent evaluation. 

In conclusion, based on the analysis of those criteria set 
forth above, the evidence supports a 40 percent evaluation 
for his service-connected degenerative disc disease of the 
lumbosacral spine for the period from September 26, 2003.  

4.  Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  




ORDER

1.  Entitlement to a 40 percent rating for degenerative disc 
disease of the lumbosacral spine, prior to September 23, 
2002, is granted, subject to the applicable law governing the 
award of monetary benefits.

2.  Entitlement to a separate 40 percent evaluation for 
orthopedic manifestations of the service-connected 
degenerative disc disease of the lumbosacral spine, from 
September 23, 2002 to September 25, 2003, is granted, subject 
to the applicable law governing the award of monetary 
benefits.

3.  Entitlement to a separate 20 percent evaluation for 
neurologic manifestations of the service-connected 
degenerative disc disease of the lumbosacral spine, from 
September 23, 2002 to September 25, 2003, is granted, subject 
to the applicable law governing the award of monetary 
benefits.

4.  Entitlement to a 40 percent rating for degenerative disc 
disease of the lumbosacral spine, from September 26, 2003, is 
granted, subject to the applicable law governing the award of 
monetary benefits.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


